Citation Nr: 1721893	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-33 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right knee meniscectomy in excess of 20 percent from August 25, 2006 and in excess of 30 percent from January 28, 2013.

2.  Entitlement to a separate rating in excess of 10 percent for right knee limitation of extension effective January 28, 2013.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1973.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's increased rating claim for his right knee disability was remanded by the Board in May 2014 and May 2016 for an adequate contemporaneous VA examination.  Although the Board regrets the additional delay, a remand is necessary to ensure that an adequate VA examination report is obtained. 

In May 2014, the Board specifically remanded the claim in order for the VA examiner to discuss and clarify the Veteran's range of motion testings reported in the December 2006, October 2010, and January 2013 VA examination reports, to include a discussion of any inconsistencies.  A June 2014 VA examination was conducted; however, the examiner did not address the Veteran's previous range of motion findings as requested by the May 2014 Board remand.  The claim was again remanded by the Board in May 2016 because the Veteran asserted that the June 2014 VA examiner did not complete an adequate examination of his right knee.  A June 2016 VA examination report also did not discuss the requested information regarding the range of motion findings in the December 2006, October 2010, and January 2013 VA examination reports.  There has not been substantial compliance with the May 2014 Board directives as the June 2014 and June 2016 VA examination reports did not address the range of motion testings performed during the December 2006, October 2010, and January 2013 VA examination reports.  Accordingly, a remand is required in order for a VA examiner to discuss the Veteran's range of motion testings reported in the December 2006, October 2010, and January 2013 VA examination reports.  Stegall v. West, 11 Vet. App. 268 (1998).       
 
Although the Veteran has been afforded several VA examinations during the course of this appeal, the examinations have not consistently included testing of the right knee joint for pain on both active and passive motion, and in weight-bearing and non weight-bearing.  38 C.F.R. § 4.59.  Accordingly, this claim must be remanded in order to obtain an adequate contemporaneous VA examination that contains information regarding testing in both active and passive motion, and in weight-bearing and non weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Moreover, an October 2016 letter from the Social Security Administration (SSA) reveals that the Veteran was awarded disability benefits in August 2014, which is during the course of this appeal, for osteoarthritis and allied disorders.  SSA records are not currently associated with the claims file.  Upon remand, the AOJ should obtain the Veteran's SSA records.  Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Associate records of VA treatment dated since July 2016 with the claims file. 

2.  The Veteran's Social Security Administration records should be sought.  If the records sought are not available, any negative response should be associated with the claims file.  

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  

The right knee should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail.

Additionally, the examiner should discuss and clarify, to the extent possible, the Veteran's reported right knee range of motion in the December 2006 (active range of motion of -30 to -25 degrees for extension and active range of motion of 0 to 95 degrees for flexion); October 2010 (active range of motion of 0 degrees for extension and active range of motion of 15 to 85 degrees for flexion); and the January 2013 (extension ends at 10 degrees and flexion ends at 10 degrees) VA examination reports, to include a discussion of any inconsistencies.  

4.  Then readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




